DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 6, in the reply filed on 3/3/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a length adjuster as described in the specification (Page 6, line 23 – Page 7, line 4).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “a standard length”. It is unclear what is meant by “a standard length”. The Specification provides no example of a standard length nor does it indicate any range or scale from which the “standard length” can be determined.
Claim 4 states that the rectangular block “provides different lengths”. However, there is no structure claimed which would provide different lengths. Furthermore, the Specification mentions a “length adjuster” (Page 6, line 23 – Page 7, line 4) but does not describe any particular means by which the length is adjusted. 
Claim 6 recites a “length adjuster” which describes a function, but the claim and the Specification do not recite any specific structure which performs the function of adjusting length, thus rendering the claim indefinite.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural connection of the first roll, second roll, and length adjuster to the rest of the apparatus.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Skarstrom (US 3037411). Skarstrom discloses an apparatus for severing sheets from the leading end of a web of paper or tobacco, the apparatus comprising a web B of paper or tobacco sheet material forming a roll A mounted on a rotatable shaft 1 (first cylindrical tube). The web B is advanced beneath a guide roller 10 and between a feed roll 2 and roll 3. The feed roll 2 is rotatably mounted on a shaft 5 which is rotatably mounted in machine frame 4 (Column 1, line 56 – Column 2, line 44). The apparatus of Skarstrom does not disclose a base comprising two left lateral vertical support beams and two right lateral vertical support beams in a rectangular configuration with two horizontal beams attached to the top of the left lateral vertical support beams and right lateral vertical support beams. Skarstrom also does not disclose the particular configuration of the apparatus having a ramp extending from the base to a second cylindrical tube in a diagonal configuration, or a rectangular block attached to the two right lateral vertical support beams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747